Citation Nr: 0808565	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-40 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for residuals of a 
skull injury.

5.  Entitlement to service connection for residuals of a neck 
injury.

6.  Entitlement to service connection for a lower back 
disability.

7.  Entitlement to service connection for depression, as 
secondary to the lower back disability.

8.  Entitlement to service connection for a deviated nasal 
septum.

 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965 and from March 1970 to March 1977.  It appears 
the veteran also had a period of Reserve service in the 
National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

The veteran presented testimony before a local Decision 
Review Officer (DRO) in September 2005.  The transcript has 
been obtained and associated with the claims folder. The 
claims were previously before the Board in September 2006 and 
remanded for further development and adjudication.  The 
matter has been returned to the Board. 

The claims of entitlement to service connection for a 
deviated nasal septum, a lower back disability, and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss was not incurred during active 
military service nor did it manifest within the year 
following separation from said service.

3.  Bilateral tinnitus was not incurred during active 
military service.

4.  There is no competent medical evidence of record of a 
currently diagnosed chronic sinus condition, including 
sinusitis.

5.  There is no evidence of a neck injury in service; 
degenerative disc disease (DDD) of the cervical spine was not 
incurred during active military service nor did it manifest 
within the year following separation from said service.

6.  There is no evidence of a skull injury in service; there 
is no competent medical evidence of record of currently 
diagnosed residuals of a skull injury.


CONCLUSION OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).

2.  The criteria for the establishment of service connection 
for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for the establishment of service connection 
for chronic sinusitis are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  The criteria for the establishment of service connection 
for residuals of neck injury are not met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

5.  The criteria for the establishment of service connection 
for residuals of a skull injury are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an October 2001 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claims.  Additional VCAA letters were issued 
in September 2003 and September 2006.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in September 
2006.  The case was last readjudicated in an August 2007 
supplemental statement of the case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
private and VA treatment records, VA examination reports, lay 
statements, records from the Social Security Administration 
(SSA), and the transcript from the September 2005 DRO 
hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss or arthritis becomes manifest to a degree of at least 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical and personnel records; post-service 
VA and private treatment records; lay statements; VA 
examination reports; SSA records; and the transcript from the 
September 2005 DRO hearing.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing Loss and Tinnitus

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, he contends that the disabilities are the 
result of jet engine noise exposure while working in nuclear 
missile sites during his periods of active duty service.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for bilateral 
hearing loss and tinnitus is not warranted.  In this regard, 
the veteran's service medical records are devoid of 
complaints, treatment or diagnoses of bilateral hearing loss 
and/or tinnitus.  In fact, they appear to show an increase in 
hearing acuity between 1962 and 1970 with only a slight 
deviation in 1974.

Upon enlistment examination in October 1962, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
5 (15)
0 (5)
LEFT
10 (25)
10 (20)
5 (15)
5 (15)
5 (10)

(Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967. In July 1966, the VA adopted the ISO standard, which is 
the standard applied in 
38 C.F.R. § 3.385.  The figures in parentheses represent the 
conversion from the ASA to the ISO values.)

Upon separation examination in August 1965, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-
-10 (-5)
LEFT
-5 (10)
-10 (0)
-10 (0)
-
-5 (0)

Upon enlistment examination in March 1970, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
0
0
0
0
10

Upon examination in 1974, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
15
LEFT
10
10
10
-
15

Post-service, an August 1977 audiological evaluation 
conducted in connection with enlistment in the National Guard 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
10
LEFT
15
10
5
5
10

Bilateral sensorineural hearing loss was first noted in an 
audiogram received in November 2003, which is outside the one 
year presumptive period for sensorineural hearing loss.  
38 C.F.R. §§ 3.307, 3.309.  The first objective evidence of 
tinnitus is contained in the June 2007 report of VA 
examination.

Despite evidence of diagnoses of bilateral hearing loss and 
tinnitus, there is no evidence of record to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated above.  First, there is a 26-year evidentiary 
gap in this case between the veteran's active service and the 
earliest medical evidence of bilateral hearing loss.  There 
is a 30-year evidentiary gap between active service and the 
earliest medical evidence of tinnitus.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claims because it tends to 
disprove the claims that bilateral hearing loss and tinnitus 
were the result of jet engine noise exposure in service which 
in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of bilateral hearing loss and tinnitus, between the 
period of active military service and the diagnoses in 2003 
and 2007, respectively, is itself evidence which tends to 
show that bilateral hearing loss and tinnitus did not have 
their onset in service or for many years thereafter.

Finally, in  June 2007 addendum opinion, the VA examiner 
opined it was less likely as not that the veteran's bilateral 
hearing loss and tinnitus were the result of the veteran's 
military service.  The examiner reasoned that a review of the 
service medical records showed normal audiometric thresholds 
throughout both periods of active duty service.  The examiner 
further indicated hearing loss caused by noise trauma or head 
trauma would occur at the time of exposure/injury.

While the veteran contends that bilateral hearing loss and 
tinnitus have been present since his active military service 
and related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claims, and the appeals must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

Sinusitis

The veteran contends that he is entitled to service 
connection for chronic sinusitis.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for sinusitis is not warranted.  

In this regard, the veteran's service medical records are 
devoid of complaints, treatment or diagnoses of chronic 
sinusitis.  Post-service, the record indicates the veteran 
complained of sinus congestion in August 2001.  He was 
diagnosed with an upper respiratory infection.  An undated 
entry contained in private medical records submitted in 
connection with his Social Security claim, shows an isolated 
diagnosis of sinusitis.  

Upon VA examination in June 2007, the veteran denied a 
history of recurrent sinus infections.  The examiner noted 
that a computerized tomography (CT) of the paranasal sinuses 
done in May 2007 showed absolutely no evidence of acute or 
chronic sinusitis.  The ostiomeatal units of the maxillary 
sinuses were completely patent.  The impression was normal 
paranasal sinuses.  After physical examination, the examiner 
concluded there was no evidence of acute or chronic 
sinusitis.  In a June 2007 addendum opinion, the examiner 
opined any nasal condition, including sinusitis, was less 
likely than not related to active duty service and/or any in-
service event.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter. 

While the veteran contends that chronic sinusitis has been 
present since his active military service and related 
thereto, his statements do not constitute competent evidence 
of a medical diagnosis or nexus opinion.  Espiritu, 2 Vet. 
App. at 494-95.  The evidence is not in relative equipoise.  
Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57. 

Residuals of a Neck Injury

The veteran contends that he is entitled to service 
connection for residuals of a neck injury.  Specifically, he 
asserts that he sustained trauma to his neck when he was 
physically beaten by fellow soldiers.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for residuals 
of a neck injury is not warranted.  In this regard, the 
veteran's service medical records are devoid of complaints, 
treatment or diagnoses of a neck injury.  While there was an 
indication that the veteran was involved in an altercation in 
1971, x-rays of the cervical spine dated in June 1971 were 
normal.  

Post-service, there was no evidence of DDD of the cervical 
spine within the year following discharge from either period 
of active duty service.  Thus, service connection is not 
warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.
 
Records from Irving Community Hospital dated in December 1980 
show the veteran was admitted for complaints of neck, left 
shoulder, and left extremity pain.  He indicated that while 
at work he turned his head and neck quickly to the left, 
which set off pain that radiated out to his left shoulder, 
out to the joint, and down to the left elbow with some aching 
in the left forearm musculature.  X-rays showed a fairly 
large extruded disc at the fifth cervical nerve root on the 
left.  The veteran underwent a cervical laminectomy.   The 
final diagnosis was compressive neuropathy at C6 and 
herniated disc at C5.  

Thereafter, the veteran complained of neck pain in March 
2000.  At that time, he indicated that he was involved in a 
lifting accident at work 15 months prior.  He stated that he 
felt a pop in his neck.  The provider noted the cervical 
spine surgery in December 1980.  

In June 2000, the veteran clarified that he was lifting heavy 
boxes when he felt the pop.  An electromyography (EMG) showed 
left ulnar entrapment.  In July 2000, the veteran underwent a 
C5-6 infratrochlear diskectomy and fusion with plate.  
Records from SSA indicated the veteran further sustained an 
injury to his neck in 1998 while lifting at work.  

Upon VA examination in May 2007, the veteran gave a history 
of racially generated physical assault on eight or nine 
occasions in 1963.  The veteran indicated that he was 
evaluated in the dispensary with a crick in his neck and did 
not receive any treatment.  The veteran was diagnosed with 
DDD of the cervical spine.  After review of the claims 
folder, the examiner noted there was no evidence of cervical 
disc disease in service and thus, it was less likely than not 
that cervical spine injuries were incurred during the 
veteran's period of active service.

Despite evidence of DDD of the cervical spine, there is no 
evidence of record to substantiate the critical second and 
third components of the Hickson inquiry, as enumerated above.  
First, there is no evidence of a neck injury in service.  
Next, the record is replete with post-service trauma to the 
cervical spine.  Finally, as delineated above, there is a 
negative nexus opinion.  

While the veteran contends that residuals of a neck injury 
have been present since his active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu, 2 Vet. App. 
at 494-95.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57. 

Residuals of a Skull Injury

The veteran contends that he is entitled to service 
connection for residuals of a skull injury.  Specifically, he 
asserts that he sustained trauma to his head/skull when he 
was physically beaten by fellow soldiers.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for residuals 
of a skull injury is not warranted.  In this regard, the 
veteran's service medical records are devoid of complaints, 
treatment or diagnoses of a skull injury.  

Post-service, the claims folder does not contain any medical 
evidence of a diagnosis of any neurological disorder, to 
include residuals of a skull injury.  The evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  38 U.S.C.A. § 1110, 1131; see 
Degmetich, 104 F. 3d at 1332.   Such is not the case in the 
instant matter.

Notably, upon VA neurological examination in May 2007, the 
veteran presented with subjective complaints of trauma to the 
skull in service; however, the examiner found no neurological 
residuals or residual disability.  The examiner stated there 
were no symptoms or reported treatment.  

While the examiner observed well-healed scars in the hairline 
and mid and occipital portion of the scalp, he found they 
were punctuate scars without deformity of the skull.  
Moreover, the examiner correctly observed that there was no 
record of head trauma or treatment for head trauma in 
service.   Thus, the examiner concluded there was no basis to 
say that the veteran had a service incurred or aggravated 
injury to his scalp.

While the veteran contends that he has residuals of a skull 
injury that have been present since his active military 
service and are related thereto, his statements do not 
constitute competent evidence of a medical diagnosis or nexus 
opinion.  Espiritu, 2 Vet. App. at 494-95.  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57. 

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for sinusitis is denied

Entitlement to service connection for residuals of a skull 
injury is denied

Entitlement to service connection for residuals of a neck 
injury is denied.


REMAND

The veteran has also filed claims of entitlement to service 
connection for a lower back disability, a deviated nasal 
septum, and depression, to include as secondary to the lower 
back disability.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and the claims remanded for action as described below.

After a preliminary review of the record, the Board has 
determined that an additional medical opinion is necessary 
prior to rendering a decision on the merits of the claims of 
entitlement to service connection a lower back disability and 
a deviated nasal septum.  Under the VCAA, an examination is 
necessary if the evidence of record contains the following: 
(1) competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability 
and (2) the evidence indicates the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but (3) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (d).  

With regard to the back claim, the veteran maintains that he 
sustained injuries to his lower back as a result of repeated 
physical attacks from fellow soldiers.  Pursuant to Board 
remand, the veteran was afforded a VA orthopedic examination 
in May 2007.  The examiner in rendering the opinion stated 
that there was no evidence of lumbar disc disease in service.  
However, the examiner failed to mention that there was 
repeated treatment in service for complaints referable to the 
low back.

Specifically, in April 1963, the veteran complained of low 
back pain of four to five day duration.  He was diagnosed 
with chronic back strain.  Radiographic reports showed 
incomplete fusion on the first sacral segment, probably with 
no clinical significance.  In 1964, he had muscle spasm and 
tenderness at L5.  He was diagnosed with low back syndrome.  
In 1976, the veteran was treated for low back spasms, chronic 
low back pain, and radiating pain into the buttocks.  X-rays 
dated in September 1976 showed mild scoliosis of the thoracic 
spine and slight narrowing of L5-S1, demineralization was 
normal.  

While the record is replete with post-service injuries to the 
low back beginning in 1982 and corrective surgical 
procedures, to include a laminotomy and  diskectomy at L4-5, 
the examiner failed to render an opinion as to whether the 
complaints of low back pain and spasm manifested in service 
are related to the current findings of DDD of the lumbar 
spine.  

With regard to the claim of entitlement to service connection 
for deviated septum, the Board finds that further 
clarification is also necessary.  Specifically, the veteran 
claims that he currently suffers from a deviated septum as a 
result of physical assaults in service.  The service medical 
records show that the veteran reported a fractured nose in 
1961 upon his October 1962 enlistment examination.  The 
examiner found evidence of a deviated septum without 
obstruction, not considered disabling.

Thereafter, service medical records show the veteran 
sustained multiple abrasions to the face and nose in 1964.  
The provider noted the veteran was involved in a brawl.  The 
veteran had a fractured nose bone without displacement.  The 
septum was considered adequate.  

Upon VA examination in June 2007, there was evidence of  
minimal nasal septal deviation to the right.  In an addendum 
opinion, the examiner stated, "[the veteran] has evidence of 
only minimal nasal septal deviation, which less likely than 
not aggravated while on active duty."  

First, the Board finds the opinion inadequate as it is not 
clear.  Next, there was no reference to the fracture in 
service.  Finally, as no comments were made to the specific 
incident in service, the opinion failed to address whether 
minimal nasal septal deviation was permanently worsened 
beyond the natural progress of the disorder in service.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, addendum opinions should be sought in order to 
clarify the record.  

Additionally, in the September 2006 remand, the Board 
determined that VA examinations were necessary to render a 
determination on the merits of the claims. 38 U.S.C.A. 
§ 5103A(d).  The veteran was to undergo VA examinations to 
ascertain whether it was as likely as not that any manifested 
nasal condition and lower back condition, were in whole or in 
part the result of trauma received during either period of 
active service, to include physical assault as the veteran 
described during his first period of service, including 
aggravation by re-break of the pre-existing deviated septum.  
In the alternative, the examiner was to state whether it was 
as likely as not that any manifested nasal or low back 
condition was in any way the result of his periods of active 
duty service, to include aggravation of a pre-existing 
deviated nasal septum. 

For the reasons stated above, the Board finds that the 
opinions of record are not adequate to render a determination 
on the veteran's claims.  As the Board errs as a matter of 
law when it fails to ensure compliance, a remand is mandated 
in this instance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Board notes that the veteran has claimed 
entitlement to depression, to include whether it is secondary 
to the lower back condition.  A disability, which is 
proximately due to, or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. Id; See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 18   (1993).  

The Board has remanded the low back claim for further 
development, the resolution of the which, will impact the 
veteran's depression claim.  As such, the claim of 
entitlement to service connection for a lower back disability 
is inextricably intertwined with the claim for depression.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together); see also Ephraim v. Brown,  5 Vet. App. 
549, 550 (1993) (inextricably intertwined claims should be 
remanded together).

Accordingly, the case is REMANDED for the following action:

1. AMC should contact the doctor that 
performed the May 17, 2007, VA orthopedic 
examination.  The doctor is asked to 
provide an addendum opinion as to whether 
it is as least likely as not (50% or 
greater likelihood) that treatment for 
radiating low back pain and spasms in 
service, as well as radiographic evidence 
of slight narrowing of L5-S1, are related 
to or part of the same pathological 
process as the current DDD of the lumbar 
spine as distinguished from the post-
service occupational injuries and 
corrective surgical procedures.  
If the examiner finds that the lower back 
condition is related to service, the 
examiner should also indicate whether 
depression is proximately due to or the 
result thereof.  If the examiner is 
unavailable, the veteran should be 
afforded a new VA orthopedic examination.  
The examiner should review all pertinent 
medical records in the claims file, 
including the service medical records,  
and should state in the examination 
report that such review was performed.  
The examiner should answer the questions 
delineated in this paragraph.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

2. AMC should contact the doctor that 
performed the June 4, 2007, VA 
otolaryngology examination.  The doctor 
is asked to provide an addendum opinion 
as to whether it is as least likely as 
not (50% or greater likelihood) that pre-
existing deviated nasal septum was 
permanently worsened beyond the natural 
progress of the disorder in service.  The 
examiner must make specific reference to 
the 1964 fracture of the nose bone.  If 
the examiner is unavailable, the veteran 
should be afforded a new VA 
otolaryngology examination.  The examiner 
should review all pertinent medical 
records in the claims file, including the 
service medical records,  and should 
state in the examination report that such 
review was performed.  The examiner 
should answer the questions delineated in 
this paragraph.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  Thereafter, the AMC should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claims of entitlement to 
service connection for a lower back 
disability, a deviated nasal septum, and 
depression.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC), and provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


